Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Form S-8 Registration Statement pertaining to the 2011/2012Stock Incentive and Equity Compensation Plan(the “Plan”) of our report dated September 6, 2011 with respect to the financial statements of Paramount Gold and Silver Corp. included in its annual report filed on Form 10-K for the year endedJune 30, 2011filed with the Securities and Exchange Commission. MNP LLP Vancouver, Canada December 8, 2011 ACCOUNTING›CONSULTING›TAX 2300, 1, BOX 49148, VANCOUVER, BCV7X 1J1 1.877.688.8408P: 604.685.8408F: 604.685.8594mnp.ca II - 1
